Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-8-2008

In Re: Frederick Tor
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3858




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Frederick Tor " (2008). 2008 Decisions. Paper 387.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/387


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-2                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 08-3858
                                       ___________

                           IN RE: FREDERICK TORRENCE,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Western District of Pennsylvania
                       (Related to W.D. Pa. Civ. No. 07-cv-00331)
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    October 2, 2008

              Before: SLOVITER, FUENTES and JORDAN, Circuit Judges

                              Opinion filed: October 8, 2008
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Petitioner Frederick M. Torrence, a prisoner proceeding pro se, seeks a writ of

mandamus compelling the District Court to order production of discovery materials. For

the reasons that follow, we will deny the petition.

       Torrence filed a complaint pursuant to 42 U.S.C. § 1983 against prison officials in

the United States District Court for the Western District of Pennsylvania. Torrence has

                                              1
filed four motions requesting that the District Court order the production of allegedly

discoverable information. The Court denied three such motions, and one remains

pending.1

       In his petition, Torrence alleges that the District Court arbitrarily denied his

discovery motions and colluded with Defendants to deny Torrence a fair trial. He alleges

that such actions violate his rights under the First and Fourteenth Amendments to the

United States Constitution, and seeks a writ directing the District Court to order that

Defendants produce the sought-after information.

       Mandamus is an “extraordinary remedy” that we have discretion to award only

when a petitioner demonstrates, among other things, a “clear and indisputable” right to

relief. In re Pressman-Gutman Co., 459 F.3d 383, 398-99 (3d Cir. 2006). Mandamus lies

only when there is no other remedy, Mallard v. U.S. Dist. Court for the S. Dist. of Iowa,

490 U.S. 296, 309 (1989), and must not be used as a mere substitute for appeal. In re Diet

Drugs Prods. Liab. Litig., 418 F.3d 372, 379 (3d Cir. 2005). Because Torrence’s petition

amounts to an appeal of the District Court’s denial of his discovery motions, mandamus is

not an appropriate remedy and we deny his petition. See Westinghouse Elec. Corp. v.

Philippines, 951 F.2d 1414, 1422 (3d Cir. 1991).


   1
    The Court denied Torrence’s “Motion for Discovery of Documentary Evidence,” No.
31, “Motion for Request for Discovery,” No. 40, and “Motion to Compel (Plaintiff’s
Request for Oral Depositions),” No. 65. The pending motion is Torrence’s “Motion for
Order to Compel the Production [of Statements and Testimony],” No. 58, which was
entered May 30, 2008.

                                              2